Citation Nr: 0601049	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  99-21 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Eligibility for VA medial care and related benefits provided 
by 38 U.S.C. Chapter 17 for treatment of a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The appellant served on active duty from October 1968 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  During the pendency of the appellant's appeal, his 
claim file was transferred to the RO in Jackson, Mississippi.

The appellant's case was remanded for additional development 
in January 2001.  It is again before the Board for appellate 
review.


FINDINGS OF FACT

1.  The appellant was discharged from his period of active 
service from October 1968 to January 1973 with an undesirable 
discharge.  

2.  By an October 1981 letter, the RO notified the appellant 
of an administrative decision which held that his discharge 
from military service in January 1973 was found to have been 
issued under conditions which constitute a bar to the payment 
of VA benefits. 

3.  The October 1981 letter also informed the appellant that 
this determination did not preclude his receiving medical 
treatment for any disability or disabilities he incurred or 
aggravated during active service.

4.  The appellant does not have a psychiatric disorder that 
began during service or was aggravated by service or that is 
related to any incident of service; his psychiatric symptoms 
have most recently been attributed to his abuse of drugs.


CONCLUSION OF LAW

Eligibility for VA medial care and related benefits provided 
by 38 U.S.C. Chapter 17 for treatment of a psychiatric 
disorder is denied.  38 U.S.C.A. §§ 105, 1110, 1701-1754 
(West 2002); 38 C.F.R. §§ 3.1, 3.303, 3.304, 3.360 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The appellant served on active duty from October 16, 1968, to 
January 16, 1973.  His service medical records (SMRs) are 
negative for any diagnosis of a chronic psychiatric disorder.  
The appellant was evaluated by a psychiatric social worker in 
August 1970.  He was assessed as having a chronic conversion 
reaction at that time.  

The appellant's personnel records show that his military 
occupational specialty (MOS) in service was as a clerk 
typist, and later as a personnel specialist.  He served in 
the Republic of Vietnam from January 1970 to December 1970.  
He was initially assigned to the 15th Medical Battalion (BN) 
of the 1st Cavalry Division as a personnel specialist in 
January 1970.  He was later assigned to the Headquarters and 
Headquarters Company (HHC) of the 1st BN, 7th Cavalry, 1st 
Cavalry Division in the same capacity in March 1970.  The 
appellant was reassigned to the 15th Admin Company of the 1st 
Cavalry Division in May 1970 where he served as a personnel 
specialist until his transfer back to the U.S.  The appellant 
received marks of excellent in conduct and efficiency for his 
period of service in Vietnam except for his last evaluation 
from August 1970 to December 1970.  His performance for that 
period was determined to be unsatisfactory.  

The appellant was transferred to a unit at Fort Rucker, 
Alabama, upon his departure from Vietnam.  

The appellant was absent without leave (AWOL) from September 
4, 1971, to November 2, 1971.  The appellant was later 
arrested by agents of the Federal Bureau of Investigation on 
November 5, 1971.  He was charged with theft on a government 
reservation.  The appellant was tried in the U. S. District 
Court for the Middle District of Alabama and convicted of the 
charged crime in June 1972.  He was sentenced to three years 
of imprisonment.

The U. S. Army convened a Board of Officers in November 1972.  
The Board of Officers determined that the appellant was 
undesirable for further retention.  He was recommended for 
discharge because of misconduct (conviction by a civil court) 
and to receive an Undesirable Discharge.  

The appellant was imprisoned from June 1972 to January 1973.  
He was subsequently discharged from service in January 1973.

There is no indication in the military personnel records that 
he was involved in combat in Vietnam.  The appellant received 
no military awards or decorations as evidence of 
participation in combat.  

The appellant submitted his original claim for service 
connection in October 1981.  The RO issued an administrative 
decision in October 1981.  The administrative decision 
determined that the appellant was not eligible for disability 
compensation benefits as his discharge was considered to not 
to have been issued under other than dishonorable conditions.  
The administrative decision further determined that the 
appellant was entitled to health care benefits under 38 
U.S.C.A. Chapter 17 for any disabilities determined to be 
service connected for the period of service from October 16, 
1968, to January 13, 1973.

The appellant submitted a claim for disability compensation 
benefits in October 1992.  He was seeking service connection 
for post-traumatic stress disorder (PTSD), severe depression, 
jungle rot, enlarged heart, acute paranoia, and slurred 
speech.  He also said that he had applied for an upgrade of 
his discharge but it had not been changed yet.  

The RO wrote to the appellant in November 1992.  The RO 
referred to the prior October 1981 notice regarding the 
appellant's discharge.  The appellant was advised that, if he 
wanted to be considered for treatment of possible service-
connected disabilities, he should apply at a VA medical 
center (VAMC).  The VAMC would contact the RO for a decision 
as to what, if any, service-connected disabilities he may 
have.  He was further advised to bring a copy of any upgraded 
discharge to the RO.

The appellant did not respond to the RO's letter.  He 
submitted a new claim for service connection for PTSD in 
March 1994.  He provided a stressor statement of duties he 
was required to perform in Vietnam to include stuffing body 
bags, and going on local patrols.  He said that he witnessed 
a lot of deaths.  He did not supply dates, names, or 
locations.

The RO wrote to the appellant in April 1994.  He was again 
informed that his discharge was under other than honorable 
conditions.  He needed to show an upgraded discharge for 
service connection.  He was also advised that he needed to 
apply to the nearest VAMC if he wanted treatment for a 
disability incurred in or aggravated during active service.

The appellant submitted another claim in August 1998.  He 
indicated that the claim was for PTSD "for service in 
Vietnam."  He made annotations on his claim form that it was 
for service connection.

The RO wrote to the appellant in September 1998.  He was 
informed his claim for service connection for PTSD was 
previously denied and that he needed evidence of an upgraded 
discharge.

The appellant submitted a statement in October 1998 wherein 
he said that he was filing a claim for "service connection" 
for PTSD.  He then referred to the portion of the October 
1981 administrative decision that said he could establish 
entitlement to treatment.  The appellant appeared to be 
seeking "service connection" for PTSD for treatment 
purposes.

The appellant submitted a copy of a letter from the Social 
Security Administration (SSA) that showed he was in receipt 
of monthly payments of $474.  He also received Supplemental 
Security Income (SSI) payments of $46 per month.

The appellant submitted private treatment records from 
several sources.  A letter from CharterMidtown Behavioral 
Health System of Atlanta (Charter Midtown) reported that the 
appellant had been a patient five times between July 1992 and 
September 1994.  The letter indicated that the appellant was 
diagnosed with major depression in February 1993 and PTSD in 
September 1994.  No diagnosis was provided for the other 
periods of hospitalization.

The RO wrote to the appellant in January 1999.  He was asked 
to complete VA Form 21-4142 to authorize the RO to obtain any 
outstanding treatment records.  He was also asked to complete 
a stressor statement.  The appellant did not submit a 
stressor statement.  

Records from Charter Midtown were received in January 1999.  
The records were for a period of hospitalization from 
September 2, 1994, to September 20, 1994.  A psychological 
assessment, dated September 13, 1994, reported that the 
appellant showed severe depression as a major presenting 
problem.  He also had a long history of cocaine dependence.  
The psychologist noted that the appellant had been diagnosed 
with PTSD in the past.  The appellant gave a history of 
serving two tours in Vietnam and of his wanting to stay for a 
third.  He said he was a Chief Warrant Officer.  He also said 
that he had a gunshot wound to the left frontal lobe of the 
brain and had fragment wounds to his arm and thigh.  The 
psychologist administered several psychological assessment 
tests.  His diagnostic impressions were cocaine dependence, 
continuous, major depression, recurrent, psychotic features, 
and rule out PTSD, by history.

Despite the report from the psychologist, the discharge 
summary listed only one Axis I diagnosis.  The appellant was 
diagnosed with PTSD.  The summary also noted that the 
appellant tested positive for cocaine use.

The RO denied the appellant's claim in February 1999.

The appellant testified at a hearing in November 1999.  He 
said that he was out of it his last two weeks in Vietnam.  He 
said he was under house arrest, drugged, placed in handcuffs, 
and transported to Ft. Rucker.  He said that he was to be 
taken to the mental health office there.  He further 
testified that his condition deteriorated and he wound up 
being charged with a felony, incarcerated, and discharged.  
The appellant said that he developed a stutter in service 
that got progressively worse.  The appellant reported that he 
was taken to a medical center for federal prisoners in 
Springfield, Illinois.  He said that he had been hospitalized 
72 times since service.  He said he was treated for PTSD, 
chronic depression, suicidal tendencies, and schizophrenia.  
He said that he was receiving benefits from SSA for PTSD.  
The appellant testified that he was seeking treatment for his 
PTSD.  The appellant was asked if he ever took illegal drugs.  
He said "I tried that during the early eighties."  
(Transcript p. 7).  The hearing officer explained to the 
appellant that the prior diagnoses of PTSD had not been 
related to his service and that a nexus to service was 
required.  The hearing officer also informed the appellant 
that he (the appellant) needed to obtain the treatment 
records from his hospitalizations, or a medical opinion from 
one of his doctors.  The appellant was asked if he had ever 
contacted the federal prison medical center for records and 
he replied that he had not.  The appellant was informed that, 
because of restrictions on not well grounded claims, he 
needed to see about getting records he felt would help his 
claim.  The appellant was informed that his March 1994 
statement was insufficient to allow for any verification of a 
claimed stressor.  The appellant related that he had recently 
been hospitalized at the VAMC in Washington, D.C.  He said 
that he had no other VA hospitalizations since service.  

Records from the Washington VAMC were associated with the 
claims file.  The records related to treatment provided to 
the appellant from August 1999 to October 1999.  The 
appellant was hospitalized for a week in August 1999.  The 
diagnoses was depression, not otherwise specified (NOS) with 
psychotic features, history of PTSD, rule out substance-
induced mood disorder.  The summary noted that the appellant 
gave a history of head trauma in Vietnam with a loss of 
consciousness for five hours.  He was later hospitalized for 
18 months in Japan.  He reported slurring of speech since 
that time.  The appellant gave a conflicting history of drug 
use by saying he had tried marijuana, cocaine, and everything 
but never used drugs.  He later said that he medicated 
himself by trying drugs.  He said his last use of cocaine was 
in 1989.  The appellant also said that he was incarcerated 
from 1969 to 1971 for striking an officer for using a racial 
slur.  

The appellant's representative submitted a statement in 
August 2000.  He contended that the evidence showed that the 
appellant was insane during service as reflected by his being 
drugged and brought back to the U.S.  He also cited to a 
request by the appellant's commanding officer for a 
psychiatric evaluation in August 1970 as further proof that 
the appellant was insane in service.  The representative 
attached a copy of the August 1970 letter.

The letter was a request from the appellant's commanding 
officer (CO) for the appellant to receive a psychiatric 
evaluation.  The letter noted that the appellant was reported 
as AWOL on August 14, 1970.  The appellant returned on August 
19.  He said that he had gone to the 3rd Field Hospital for 
his monthly therapy.  The CO dispatched a noncommissioned 
officer (NCO) to check on the appellant's story.  The NCO 
reported that he could find no record of the appellant having 
been at the hospital.  There were several individuals that 
seemed to know the appellant as a visitor or patient.  The CO 
felt that this placed the AWOL charge in doubt and the 
appellant was charged with failure to sign out on the 
official register.  The CO commented that he found the 
appellant to be irrational and/or erratic in his thinking.  
He also said that the appellant seemed to have a mental 
condition that caused erratic actions, often with traumatic 
overtones.  He said that the appellant wandered off at times 
for no apparent reason.

The appellant was scheduled for a Travel Board hearing in 
November 2000.  He failed to report for the hearing.

The appellant's case was remanded by the Board in January 
2001.  In particular, the Board noted that the recent 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) had eliminated the requirement for a well grounded 
claim and VA was required to provide assistance in the 
development of claims.  The case was remanded for the RO to 
attempt to identify additional pertinent medical records and 
obtain them, to obtain SSA records, develop stressors for the 
PTSD claim, obtain the appellant's military records, and to 
afford him a VA examination.

The RO wrote to the appellant in January 2001 in regard to 
his PTSD claim.  He was asked to provide specific information 
regarding any claimed stressor. 

The RO wrote separately to the appellant in January 2001 to 
ask that he identify all sources of treatment for a 
psychiatric condition since January 1973.  He was also asked 
to provide copies of medical records if he had them.  He was 
provided with the necessary authorization forms if he wanted 
the RO to obtain the records.  He was asked to identify any 
civilian courts that referred him for psychiatric treatment 
as well as the dates for such treatment.  

The appellant's DA Form 20 was received.  Military personnel 
records pertaining to the appellant's processing for 
discharge were already of record.

The RO submitted the appellant's March 1994 stressor 
statement to the Center for Unit Records Research (CURR) 
(formerly the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR)) in April 2001.  The CURR responded that 
same month that the information was insufficient in that it 
did not provide specific dates, names, or locations.

The appellant submitted information on treatment from Grady 
Memorial Hospital and Georgia Regional Hospital in December 
2001.  He also submitted a statement wherein he said he 
received a Purple Heart.  He said that the award of the 
Purple Heart qualified as a stressor for his PTSD.  He said 
most of his treatment was at the Georgia Regional Hospital.

The RO wrote to the appellant to provide the notice required 
under the VCAA in July 2003.  The appellant was informed of 
the evidence of record.  He was further advised what VA was 
responsible for and what he should do in the development of 
his claim.  He was advised that the CURR required more 
specific information regarding his claimed stressors.  The 
appellant was advised that this information was essential to 
developing his claim.  He was also asked to provide evidence 
of his receipt of the Purple Heart.  The letter also asked 
that the appellant provide information concerning the federal 
prison facility in Springfield, to include if it was in 
Illinois or Missouri.

The appellant did not provide any further stressor 
information and did not provide the requested information 
regarding the federal prison facility.

The RO made several requests to the SSA for the appellant's 
records.  The SSA responded that, after an extensive and 
exhaustive search, they could not locate the appellant's 
records in November 2003.

Records were received from the Georgia Regional Hospital.  
The records related to treatment provided in August 1998.  A 
record entry notes that the appellant claimed that he was 
dishonorably discharged from the military for killing another 
Army person.  The appellant also claimed he was a Captain in 
the Army.  A psychological report noted that the appellant 
had had 14 admissions to the State of Georgia system since 
1984.  He had been diagnosed with malingering, bipolar 
disorder, major depression, cyclothymia, schizoaffective 
disorder, personality disorder NOS, cocaine abuse, alcohol 
abuse, psychotic disorder NOS and depression NOS.  The 
current hospitalization was precipitated because VA would not 
treat the appellant.  He claimed to be suffering from 
flashbacks.  The psychologist said that the appellant 
reported that the military diagnosed him with malingering 
after he shot his chief officer in the head.  The 
psychologist administered several psychological tests.  He 
said that the appellant did not meet the criteria for a 
diagnosis of PTSD.  The psychologist reported the appellant's 
diagnoses as major depressive disorder, recurrent, moderate, 
alcohol abuse, sustained, partial remission, cocaine abuse, 
sustained, partial remission, and personality disorder, NOS, 
with dependent and avoidant traits.

The discharge summary listed Axis I diagnoses of depressive 
disorder, NOS, PTSD (unverified), and cocaine and alcohol 
dependence.

The RO wrote to the appellant in March 2004.  The appellant 
was informed that Grady Memorial Hospital had not responded 
to the request for records.  He was encouraged to contact the 
hospital.  He was also advised that his stressors were 
forward to CURR for verification.

The CURR response was received in March 2004.  It provided 
general information regarding the appellant's overall unit of 
the 15th Medical Battalion.  

Grady Memorial Hospital responded that they could not locate 
records for the appellant in March 2004.  The RO notified the 
appellant, via e-mail, in April 2004.  The appellant 
responded, via e-mail, that same month.  He said that Grady 
Memorial was the referring facility for all of his treatment 
at Georgia Regional Hospital.

VA medical records for the period from August 1998 to October 
2001 were associated with the claims file.  The records 
related to treatment provided to the appellant at VAMC 
Atlanta, VAMC Washington, and VAMC Tuskegee, Alabama.  The 
Atlanta records reflect that the appellant was sent to the 
Georgia Regional Hospital for treatment in August 1998.  
Prior to that the appellant was inpatient from August 6, 
1998, to August 11, 1998.  He admitted to daily use of 
alcohol and cocaine on August 6, 1998.  He said that he also 
used marijuana, uppers and Valium.  His discharge diagnoses 
were PTSD, cocaine dependence, alcohol dependence, and 
cannabis dependence.

Records from VAMC Washington were essentially duplicative of 
others already considered.  However, in an entry dated 
September 17, 1999, the appellant related that he was 
discharged from service after he struck a superior officer.  
He said he was then hospitalized for a period of up to 18 
months for mental distress.  

The records from VAMC Tuskegee cover a period from May 2001 
to October 2001.  The records primarily cover treatment 
provided to the appellant for the first few days in May 2001 
until the VAMC learned that the appellant was not eligible 
for treatment.  A May 3, 2001, discharge summary provided 
Axis I diagnoses of substance induced mood disorder, 
substance abuse, cocaine, and history of PTSD.

The appellant was afforded a VA psychiatric examination in 
May 2004.  The examiner noted that he had reviewed the claims 
file.  He said that the appellant was aware of the purpose of 
the examination.  The examiner provided a detailed review of 
the appellant's military assignments in Vietnam.  He reported 
that the appellant claimed to have killed nine people in 
Vietnam.  The appellant also claimed that he "freaked out" 
and went AWOL in Vietnam.  The appellant said that he was 
drugged and brought back to the U.S. in handcuffs.  The 
appellant also said that he was railroaded into prison.  The 
examiner noted that the appellant's records show that he 
returned to the U.S. in a casual status.  The appellant told 
the examiner that he began to use various drugs in Vietnam.  
This included marijuana, hash, opium, intravenous (IV) 
heroin, and phencyclidine (PCP).  The examiner noted that the 
appellant was seen by a mental health worker in August 1970 
and diagnosed with conversion reaction.  The examiner said 
that the appellant had continued to use multiple drugs and 
drink alcohol over the years.  The appellant admitted to the 
use of crack cocaine on the day before the examination.  The 
examiner noted that the appellant was held in civil 
confinement for stealing a car in service.  

The examiner's Axis I diagnoses were substance induced 
psychotic disorder (cocaine), cocaine dependence, and alcohol 
dependence.  The examiner reviewed several pertinent medical 
entries in the record.  This included the August 1970 
assessment.  He pointed to an August 1999 entry from VAMC 
Washington where the appellant had admitted to using IV 
heroin and opium and "THC" (marijuana) in Vietnam.  The 
examiner noted that the appellant's military records showed 
that he received excellent performance ratings until August 
1970 when the first of several subsequent unsatisfactory 
ratings were recorded.  He noted the appellant's several 
periods of AWOL in service.  The examiner reviewed the 
appellant's claimed stressors.  He noted that the appellant 
claimed to be exposed to dead bodies and that he now claimed 
to have killed people in Vietnam.  He reviewed the CURR 
report that provided a history of the 15th Medical Battalion.  
The examiner noted that there was no evidence to show that 
the appellant engaged in any of the activities reported.  The 
examiner also noted the many inaccurate statements from the 
appellant regarding his rank in service, his killing people 
in service, and his award of the Purple Heart.  

The examiner also noted the many discharge summaries of 
record that reported on the appellant's continued drug use 
even if cocaine abuse or dependence was not listed as an Axis 
I diagnosis.  He cited to several summaries where it was 
noted that the appellant had positive urine toxicology for 
cocaine but this was not reported on Axis I.  The examiner 
opined that it was more likely than not that the appellant 
became involved with drugs in Vietnam, and subsequently had 
had a longstanding problem with drug dependence, primarily 
cocaine.  He said that most of the appellant's reported 
symptoms were compatible with a substance induced mood 
disorder, usually depression, and the instances of 
inaccurately reported data or of psychotic symptoms may have 
been the direct effects of substance abuse.  He said that he 
saw no diagnosis of PTSD in the claims file that provided 
adequate documentation by Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV) criteria.  He said that, in 
addition, it seemed unlikely that a personnel specialist, 
even though he or she might be required to verify soldiers 
killed in action, would have been exposed to the level of 
combat intensity described by the appellant.  

The examiner stated that, in view of the psychotic symptoms 
described in the examination report, along with a history of 
ongoing substance abuse, the primary Axis I diagnosis is 
substance induced psychotic disorder (cocaine).  He said 
there was no indication for any further testing.  


II.  Analysis

In order to qualify for VA benefits, a claimant must be a 
"veteran."  Frasure v. Principi, 18 Vet. App. 379, 385 
(2004); see also Cropper v. Brown, 6 Vet. App. 450, 452 
(1994); Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  
Section 101(2) of the U.S. Code defines a "veteran" as, 
inter alia, a person "who was discharged or released [from 
service] under conditions other than dishonorable."  38 
U.S.C.A. § 101(2).  A claimant receiving a discharge under 
other than honorable conditions may be considered to have 
been discharged under dishonorable conditions in certain 
circumstances.  See 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12.  An 
other than honorable-conditions discharge based upon 
conviction of a felony is considered to have been issued 
under dishonorable conditions.  See 38 C.F.R. § 3.12(d)(3) 
(2003).  

Where VA determines that a person's discharge from service 
was under dishonorable conditions, the payment of pension, 
compensation or dependency and indemnity compensation, based 
on that period of service, is barred.  See Cropper, 6 Vet. 
App. at 452-53; 38 C.F.R. § 3.12.  

The October 1981 administrative decision held that that the 
appellant's discharge was a bar to all benefits, other than 
health care as authorized by 38 U.S.C. Chapter 17, because it 
was issued under dishonorable conditions due to conviction of 
a felony in a civil court.  

The laws describing the provision of VA hospital, nursing 
home, domiciliary and medical care for veterans are contained 
in 38 U.S.C.A. §§ 1701 to 1754, or "Chapter 17."

The health-care and related benefits authorized by Chapter 17 
shall be provided to certain former service persons with 
administrative discharges under other than honorable 
conditions, for any disability incurred or aggravated during 
active military, naval, or air service in line of duty.  38 
C.F.R. § 3.360(a).  With certain exceptions such benefits are 
furnished for any disability incurred or aggravated during a 
period of service that is terminated by a discharge under 
other than honorable conditions.  However, such benefits may 
not be furnished for any disability incurred or aggravated 
during a period of service terminated by a bad conduct 
discharge or when one of the bars listed in 38 C.F.R. 
§ 3.12(c) applies.  38 C.F.R. § 3.360(b).  In making 
determinations of health-care eligibility, the same criteria 
will be used as is applicable to determinations of "service 
incurrence" and "in line of duty" when there is no character-
of-discharge bar.  38 C.F.R. § 3.360(c).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  Section 1110 also provides that no 
compensation shall be paid if the disability is the result of 
the person's own willful misconduct or abuse of alcohol or 
drugs.  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The decision in Cohen also established that the 
adequacy of a stressor to warrant a diagnosis of PTSD is a 
medical determination, not a factual determination to be made 
by adjudicators.  See Cohen, 10 Vet. App. at 142.

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
91, prohibits, effective for claims filed after October 31, 
1990, payment of compensation for a disability that is a 
result of a appellant's own alcohol or drug abuse.  Moreover, 
section 8052 also amended 38 U.S.C.A. § 105(a) to provide 
that, with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
or abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 
2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2005).  VA's General 
Counsel has confirmed that direct service connection for a 
disability that is a result of a claimant's own abuse of 
alcohol or drugs is precluded for purposes of all VA benefits 
for claims filed after October 31, 1990.  See VAOPGCPREC 7-
99; VAOPGCPREC 2-98.  

The United States Court of Appeals for the Federal Circuit 
has held that there can be service connection for 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, service-connected 
disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).  However, the Federal Circuit indicated that veterans 
could recover only if they can "adequately establish that 
their alcohol or drug abuse disability is secondary to or is 
caused by their primary service-connected disorder."  Id. at 
1381.  

The appellant's primary claim involves PTSD.  He has received 
several diagnoses of PTSD, both from private sources and VA.  
However, there is no evidence to show that those diagnoses 
were based on an assessment of the appellant's claimed, and 
unverified, stressors.  The Board notes that diagnoses of 
PTSD were provided during periods of private hospitalization 
in September 1994 and August 1998.  The diagnoses were 
included on the respective discharge summaries for those 
periods of hospitalization.  However, for each of those 
periods of hospitalization, there is a psychologist's report, 
to include testing, that determined the appellant did not 
meet the criteria for a diagnosis of PTSD.  In August 1998 
the psychologist pointedly stated that the appellant did not 
meet the criteria for a diagnosis of PTSD.  The psychologist 
also noted a wide range of diagnoses for the appellant from 
the State of Georgia hospital system since 1984.  PTSD was 
not included in his list.

The May 2004 VA examiner conducted a thorough review of the 
claims file, in addition to interviewing the appellant.  The 
examiner noted the several diagnoses of PTSD of record.  The 
examiner concluded that there was not sufficient evidence to 
show that the appellant satisfied the criteria for the 
diagnosis under the DSM-IV.  Moreover, the examiner stated 
that the appellant's Axis I diagnoses were substance inducted 
psychotic disorder (cocaine), cocaine dependence, and alcohol 
dependence.  PTSD not diagnosed.  The examiner provided 
detailed reasons for his diagnoses.  

The Board finds the diagnoses and analysis provided by the VA 
examiner outweighs the unsupported diagnoses of PTSD in the 
file.  The diagnoses of PTSD were made based on statements 
made by the appellant, and in the two instances referenced, 
made after psychological testing did not support the 
diagnosis of PTSD.  The VA examiner reviewed all of the 
evidence in concluding that it did not support a diagnosis of 
PTSD.  A complete review of the record was not done at the 
time the other diagnoses were made.  Thus the Board finds 
that the medical evidence does not establish a diagnosis of 
PTSD.

The appellant has been diagnosed with a number of other 
psychiatric disorders, many detailed in the August 1998 
psychologist's report, and others evident from the private 
and VA medical records.  A careful reading of all of the 
medical records associated with the claims file does not 
provide any nexus between the non-PTSD diagnoses and the 
appellant's service.  

The evidence shows that the appellant has abused drugs for a 
very long time.  There is objective evidence of record to 
show positive toxicology tests for drug abuse as well as the 
appellant's admissions of drug use.  He has been diagnosed 
with continued abuse of cocaine and alcohol on many 
occasions.  Although the records associated with his 
processing for discharge from service do not show that he 
abused drugs in service, the appellant has told private and 
VA physicians that he used drugs in service.  As noted above, 
the evidence is clear that he has used, and abused, drugs 
after service.

The appellant was given a diagnosis of rule out substance-
induced mood disorder at the time of his August 1999 VA 
hospitalization in Washington.  He was later diagnosed with 
substance-induced mood disorder in May 2001 upon his 
discharge from the Tuskegee VAMC.  The May 2004 VA examiner 
stated that a substance-induced psychotic disorder (cocaine) 
was the primary Axis I diagnosis for the appellant.  He 
provided an extensive review of the evidence, to include the 
multiple diagnoses of drug abuse in the medical records.  The 
examiner also noted the appellant's admission of drug abuse, 
to include the use of cocaine the day before the examination.  
The examiner concluded that the appellant's psychiatric 
disorder was related to his abuse of drugs.

In reviewing the evidence of record there is no identifiable 
psychiatric disorder that is related to service.  The 
appellant's diagnoses of PTSD are not supported by the 
evidence of record, as stated by the May 2004 VA examiner.  
The several other psychiatric diagnoses of record have not 
been related to the appellant's military service.  However, 
the appellant's psychiatric symptoms have been related to his 
abuse of drugs and the resultant diagnosis of substance-
induced psychotic disorder (cocaine).  

The appellant has not established that service connection, 
for treatment purposes, is in order for any psychiatric 
disorder.  Accordingly, there can be no basis to establish 
service connection for his substance-induced psychotic 
disorder as the disorder is directly related to drug abuse 
and is not secondary to any service-connected disorder.  See 
38 U.S.C.A. §§ 105, 1110; see also 38 C.F.R. 3.360.  The 
appellant's claim for service connection for a psychiatric 
disorder, for the purposes of treatment under 38 U.S.C.A. 
§ Chapter 17, is denied.

In deciding this case, the Board has considered the 
applicability of the VCAA, Pub. L. No. 106- 475, 114 Stat. 
2096, (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)).  VA 
has issued final regulations to implement these statutory 
changes, codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  

Under the Act, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  There is no 
outstanding information or evidence needed to substantiate a 
claim in this case.  He has provided the necessary 
information to complete his application for a health care for 
a psychiatric disorder.  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The appellant submitted an original claim for benefits in 
July 1981.  His claim was denied, by way of an administrative 
decision in October 1981.  That decision informed the 
appellant that his discharge was a bar for compensation 
benefits but that he was still eligible for VA healthcare.  
The appellant submitted several claims for service connection 
for PTSD subsequent to the October 1981 decision.  They were 
all denied on the same basis - the appellant's discharge.

The appellant submitted a similar claim for service 
connection for PTSD in August 1998.  He clarified that his 
claim was for treatment of his PTSD in October 1998.  

The RO wrote to the appellant in January 1999.  The appellant 
was asked to provide specific supporting information/evidence 
for his claim for PTSD.  The appellant did not respond to the 
letter.

The RO wrote separately in January 1999 and asked that the 
appellant submit all of his medical treatment records for 
PTSD, dating from his discharge from service.  He was also 
asked to identify other evidence that could be obtained.

The appellant's claim was denied in June 1999.

The appellant testified at a hearing in November 1999.  The 
hearing officer explained to the appellant that VA was 
limited in the assistance that could be provided because his 
claim was considered to be not well grounded.  The hearing 
officer discussed possible relevant evidence with the 
appellant and encouraged him to obtain the records.  

The appellant's case was remanded in January 2001.  The 
remand was based, in part, on the enactment of the VCAA and 
the duty to provide notice and assistance.

The RO again wrote to the appellant and requested specific 
information regarding his claimed stressors in service in 
January 2001.  The appellant did not respond to the letter.

The RO wrote separately to the appellant in January 2001 to 
ask that he identify all sources of treatment for a 
psychiatric condition since January 1973.  He was also asked 
to provide copies of medical records if he had them.  He was 
provided with the necessary authorization forms if he wanted 
the RO to obtain the records.  He was asked to identify any 
civilian courts that referred him for psychiatric treatment 
as well as the dates for such treatment.  

The RO wrote to the appellant to provide the notice required 
under the VCAA in July 2003.  The appellant did not provide 
the additional information requested.  

The RO issued a supplemental statement of the case (SSOC) in 
January 2005.  The SSOC informed the appellant of the basis 
for the continued denial of his claim.

The appellant has been provided notice regarding the type of 
evidence needed to substantiate his claim.  He has been 
provided with notice of what VA would do in developing his 
claim and what he needed to do.  The appellant was asked to 
submit evidence that he had in support of his claim.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board acknowledges the decision of the Court in Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004), which held in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In this 
case, the appellant's claim was filed several years prior to 
the enactment of the VCAA, and the initial unfavorable 
decision of June 1999 was issued prior to any VCAA notice.

Despite the timing of the VCAA notice in the case, the 
appellant has still been afforded proper VCAA notice.  As 
noted above, the appellant's case was remanded in January 
2001 to allow for additional development.  The July 2003 RO 
letter provided him with notice as to what was necessary to 
substantiate his claim.  The letter advised him of his duties 
and those of VA, and advised him to submit his evidence to 
VA.  The RO thereafter readjudicated the appellant's claim 
and issued an SSOC in January 2005.  The appellant has not 
alleged any adverse impact on his ability to support his 
claim as a result of the timing of the complete notice.  

The Board finds that the RO's efforts, in total, afforded the 
appellant a "meaningful opportunity to participate 
effectively in the processing of [his] claim by VA" and thus 
"essentially cured the error in the timing of notice."  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128-29 (2005).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the appellant.  

The RO obtained private treatment records from several 
sources.  The appellant was informed of the instance were the 
facility said that they did not have the records and he was 
given the opportunity to obtain the records for himself.  VA 
treatment records were obtained and associated with the 
claims file.  The RO attempted to obtain the appellant's SSA 
records but the SSA said that the records could not be 
located.  The appellant was afforded a VA examination.  He 
also testified at a hearing at the RO.  He was scheduled for 
a Travel Board hearing but failed to report for the hearing.  
His case was remanded in January 2001 to afford him the 
opportunity to supplement the evidence of record.  

The Board finds that every effort has been made to seek out 
evidence helpful to the appellant.  The appellant has not 
alleged that there is any outstanding evidence that would 
support his contentions.  The Board is not aware of any 
outstanding evidence.  Therefore, the Board finds that the VA 
has complied with the spirit and the intent of the duty-to-
assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e) (2005).


ORDER

Eligibility for VA medial care and related benefits provided 
by 38 U.S.C. Chapter 17 for treatment of a psychiatric 
disorder is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


